OPINION — AG — (1) 11 O.S. 1971 1385.1 [11-1385.1] THROUGH 11 O.S. 1971 1385.9 [11-1385.9], 11 O.S. 1975 Supp., 30 [11-30], 11 O.S. 1975 Supp., 30.1 [11-30.1] AND 19 O.S. 1971 854.1 [19-854.1] THROUGH 19 O.S. 1971 854.9 [19-854.9] ARE SPECIAL LAWS WITHIN THE PROHIBITIONS OF ARTICLEV, SECTION 46 OKLAHOMA CONSTITUTION, BY REASON OF THEIR DEFECTIVE POPULATION CLASSIFICATIONS, AND THAT SINCE THE POPULATION CLASSIFICATION IN EACH ACT IS AN INTEGRAL PART OF THE ACT, THE SAME IS NOT SEVERABLE FROM THE REST OF THE ACT AND EACH ACT IN ITS ENTIRETY IS VOID. (2) ALL ACTIONS HERETOFORE TAKEN BY ANY CITY OR TOWN PURSUANT TO THE FOREGOING ACTS WOULD BE VALID AND EFFECTIVE SINCE SUCH LEGISLATIVE ACTS HAVE BEEN PRESUMED TO BE CONSTITUTIONAL AND VALID UP TO THE PRESENT TIME. CITE: ARTICLE V, SECTION 32 (GERALD E. WEIS)